     CASE 0:15-cv-03740-PJS-LIB Document 703 Filed 09/30/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


SHANNON MILLER,                                   Case No. 15‐CV‐3740 (PJS/LIB)

                   Plaintiff,

v.                                            ORDER FOR AMENDED JUDGMENT

THE BOARD OF REGENTS OF THE
UNIVERSITY OF MINNESOTA,

                   Defendant.




     Based on all of the files, records, and proceedings herein, IT IS HEREBY

ORDERED THAT the judgment [ECF No. 616] is AMENDED as follows:

     1.    Plaintiff shall recover damages in the total amount of $1,956,110, which

           consists of (1) $461,278 in front pay and future benefits; (2) $744,832 in

           back pay and past benefits; and (2) $750,000 in other past damages.

     2.    Plaintiff shall recover $71,529.14 in prejudgment interest on the award of

           backpay and past benefits.

     3.    Plaintiff shall recover $31,417.81 in post‐judgment interest on the damage

           award for the period from and including February 14, 2019 through and

           including September 30, 2019.
    CASE 0:15-cv-03740-PJS-LIB Document 703 Filed 09/30/19 Page 2 of 2



     4.    Plaintiff shall recover $2,327,772.63 in attorney’s fees and $99,445.55 in

           non‐taxable expenses.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: September 30, 2019                    s/Patrick J. Schiltz
                                            Patrick J. Schiltz
                                            United States District Judge




                                         -2-
